DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 SEPTEMBER 2022 have been fully considered but they are not persuasive.  On page 9 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the cited prior art combination of Yang (US 2011/0320634) and Li (US 2005/0076385) does not disclose all the claimed limitations.  Specifically, Applicant argues that the cited portions of Yang do not disclose limitations related to the operation phase of the cable modem (as the reference specifically refers to initialization).  The Examiner respectfully disagrees that such operations are not being performed by the prior art.  It is initially noted that the phrase "operation phase" and "initialization phase" as described in Applicant's specification leaves the phases open to a broader interpretation than may be intended.  For instance, as described in Applicant's specification (around paragraph 47) "...initialization phase of the CM described in the present disclosure may refer to an initialization, re-initialization, restart, reconfiguration, bringing up, etc...".  This does not explicitly define initialization to be only a particular defined type, but leaves it open-ended and as just examples.  Additionally, also as described in Applicant's specification (around paragraph 49), "...operation phase of the CM described in the present disclosure refers to a phase of data transmission between the CM and the CMTS...".  This again does not explicitly define the particular phase to be something concrete other than describing it as a data transmission phase.  The same paragraph later goes on to state that "...Typically, the initialization phase and the operation phase of the CM are alternately performed, and the CM enters the operation phase after the initialization is completed, and enters the initialization phase in response to a trigger by the user or the control of the CMTS, etc. during the operation phase...". Again use of the phrasing "typically" does not describe an explicit definition but leaves it open-ended.  Further, as this paragraph states "...enters the initialization phase...during the operation phase", this leaves open for interpretation that the initialization phase can also be performed during an operation phase (i.e. the initialization phase is part of the operation phase as well).  Therefore, clarification on the exact phases could be helpful in getting away from such a broader interpretation than Applicant may be intending.  Regardless of the phase interpretation however, it is also noted that Yang discloses creating/adding channels to an invalid/blacklist of channels during "operation" of the modem.  For instance, as was cited in the previous rejection Yang discloses (among other things) during an operation phase of the cable modem, acquiring and storing damaged channel information indicating a damaged channel among a plurality of channels between the cable modem and the cable modem termination system which is detected during the operation phase (see Yang; during operation, can determine unsuccessful/damaged/invalid channel(s), and can then record the channel(s) to stored blacklist; page 1, paragraphs 13 and 21, and page 2, paragraph 36).  Paragraphs 24-26 of Yang better describes that this is during an operation phase, as the system can  communicate with a CMTS (i.e. as described by Applicant's specification as being an operation phase), and if unsuccessful, will perform/revert to operation step S209 of Fig. 2, which adds/creates the blacklist of invalid channels (again, as described in previously cited paragraph 21).  Therefore, the prior art of Yang does describe these operations in relation to an "operational" phase of the modem.  
On pages 9-10 of Applicant's remarks, Applicant also argues (still regarding at least claim 1) that the Office relies on Yang to teach the limitations related to “during an initialization phase of the cable modem, adjusting a scanning sequence of the plurality of channels according to the stored damaged channel information so as to cause the damaged channel to have the latest scanning order” and that Yang does not disclose such limitations because the reference does not put scanning channels in a latest position.  It is initially noted that the prior art of Yang was not explicitly cited for disclosing the limitations expressed by Applicant above.  For instance, as was shown in the previous rejection, Yang was cited as disclosing (among other things) during an initialization phase of the cable modem, adjusting a scanning sequence of the plurality of channels according to the stored damaged channel information (see Yang; based on the blacklist information, system can adjust the scanning order, i.e. hopping/skipping channels on the blacklist; page 1, paragraph 16, and page 2, paragraph 27); and scanning the plurality of channels according to the adjusted scanning sequence to determine, among the plurality of channels, a channel for performing communication between the cable modem and the cable modem termination system (see Yang; system can scan channels based on the blacklist and can determine ones for performing communications therewith; page 1, paragraphs 17-18).  That it, based on stored information, the system could adjust a scanning order by skipping/ignoring certain channel(s).  The secondary reference of Li was then brought in to explicitly disclose adjusting a scanning sequence so as to cause damaged channel(s) to have the latest scanning order in that Li was cited as disclosing (among other things) adjusting a scanning sequence so as to cause damaged channel(s) to have the latest scanning order (see Li; channels which are on a blacklist and/or invalid/damaged/outside can have a later/latest scanning order priority; page 1, paragraph 14, and page 4, paragraphs 30 and 31).  Here, Li discloses that if a channel is invalid/damaged, it can have a lower priority (i.e. later scanning) than good, higher priority, channels, and can even be at the end of the scanning list.  Therefore, these limitations are disclosed by the prior art combination of references when taken together as a whole.  Applicant's arguments on pages 10 about Yang in relation to the "scanning the plurality of channels..." limitations are considered moot in view of the Examiner above response for the "adjusting a scanning sequence".  
On pages 10-11 of Applicants remarks, Applicant also argues (still regarding at least claim 1) that the secondary reference of Li does not disclose limitations relating to adjustment of scanning sequence.  The Examiner respectfully disagrees.  As was shown in the previous rejection (as well as above), Li was cited as disclosing (among other things) adjusting a scanning sequence so as to cause damaged channel(s) to have the latest scanning order (see Li; channels which are on a blacklist and/or invalid/damaged/outside can have a later/latest scanning order priority; page 1, paragraph 14, and page 4, paragraphs 30 and 31).  Here, Li discloses that if a channel is invalid/damaged, it can have a lower priority (i.e. later scanning) than good, higher priority, channels, and can even be at the end of the scanning list.  Additionally, the channel scan list can be updated when valid/invalid channels are found (see Li; page 4, paragraph 25), thereby also solidifying that Li does adjust a scanning order.  Therefore, the prior art of Li does describe these limitations as currently presented by Applicant.  
Any of Applicant's other remarks not specifically addressed are considered moot in view of the Examiner's above response and/or the citations/rationale provided in the office action below.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2011/0320634 in view of Li et al., US 2005/0076385.

Regarding claim 1, Yang discloses a cable modem (Fig. 1, element 10, and page 1, paragraph 9) in communication with a cable modem termination system (Fig. 1, element 20, and page 1, paragraph 9), the cable modem comprising: 
a memory having instructions stored thereon (instructions stored in a memory/storage; page 2, paragraphs 28-29, and Fig. 3, element 101); and 
a processor configured to execute the instructions stored on the memory to cause the cable modem to perform at least the following (with at least a processor for executing the instructions; page 2, paragraph 29, and Fig. 3, element 107): 
during an operation phase of the cable modem, acquiring and storing damaged channel information indicating a damaged channel among a plurality of channels between the cable modem and the cable modem termination system which is detected during the operation phase (during operation, can determine unsuccessful/damaged/invalid channel(s), and can then record the channel(s) to stored blacklist; page 1, paragraphs 13 and 21, and page 2, paragraph 36, and wherein performed during an operational phase, as communication is attempted/completed with CMTS; pages 1-2, paragraphs 24-26, and in relation to step S209 of Fig. 2); 
during an initialization phase of the cable modem, adjusting a scanning sequence of the plurality of channels according to the stored damaged channel information (based on the blacklist information, system can adjust the scanning order, i.e. hopping/skipping channels on the blacklist; page 1, paragraph 16, and page 2, paragraph 27); and 
scanning the plurality of channels according to the adjusted scanning sequence to determine, among the plurality of channels, a channel for performing communication between the cable modem and the cable modem termination system (system can scan channels based on the blacklist and can determine ones for performing communications therewith; page 1, paragraphs 17-18).  
Yang does not explicitly disclose adjusting a scanning sequence so as to cause damaged channel(s) to have the latest scanning order.  
In a related art, Li does disclose adjusting a scanning sequence so as to cause damaged channel(s) to have the latest scanning order (channels which are on a blacklist and/or invalid/damaged/outside can have a later/latest scanning order priority; page 1, paragraph 14, and page 4, paragraphs 30 and 31, and wherein updated when valid/invalid channels are found, i.e. adjusting; page 4, paragraph 25).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Yang and Li by allowing certain priorities/lists of channels to be utilized when performing channel scanning, in order to provide an improved system and method for faster channel scanning and acquisition (Li; page 1, paragraphs 3-4).

Regarding claim 2, Yang in view of Li discloses the damaged channel information indicates the latest detected damaged channel during the operation phase (Yang; during operation, when unsuccessful/damaged/invalid channel is detected, it can be added to blacklist, i.e. the latest detected; page 1, paragraphs 13 and 21, and page 2, paragraph 36, and Li; channels can be added in a last learned fashion, i.e. latest detected; page 4, paragraph 33).

Regarding claim 3, Yang in view of Li discloses the damaged channel information indicates a plurality of damaged channels detected during the operation phase (Yang; recorded channel(s) stored on blacklist; page 1, paragraphs 13 and 21, and page 2, paragraph 36, and Li; non-operational channels on blacklist; page 1, paragraph 6), the processor is further configured to execute the instructions stored on the memory to cause the cable modem to perform at least the following (Yang; processor executing instructions; page 2, paragraph 29): 
during the initialization phase, adjusting the scanning sequence of the plurality of channels according to the stored damaged channel information so as to cause a later detected damaged channel among the plurality of damaged channels to have a later scanning order (Yang; based on the blacklist information, system can adjust the scanning order, i.e. hopping/skipping channels on the blacklist; page 1, paragraph 16, and page 2, paragraph 27, and Li; channels which are indicated and on a blacklist and/or invalid/damaged/outside can have a later/latest scanning order priority; page 1, paragraph 14, and page 4, paragraphs 30 and 31).

Regarding claim 4, Yang in view of Li discloses the processor is further configured to execute the instructions stored on the memory to cause the cable modem to perform at least the following (Yang; processor executing instructions; page 2, paragraph 29): 
during the operation phase, acquiring and storing operational channel information indicating an operational channel that is an undamaged channel among the plurality of channels which is detected during the operation phase (Li; can determine golden and last known good channels; page 1, paragraph 5, and page 3, paragraph 16, and page 4, paragraph 33); 
during the initialization phase, adjusting a scanning sequence of the plurality of channels according to the stored operational channel information so as to cause the operational channel to have the earliest scanning order (Li; scanning order can be prioritized/adjusted to scan with the last known good channel and/or golden channel earlier/earliest in the order; page 4, paragraphs 25-28, and 33).

Regarding claim 5, Yang in view of Li discloses the operational channel information indicates the latest detected operational channel during the operation phase (Li; golden channel information and last known good channel information; page 3, paragraph 16, and page 4, paragraph 33, and wherein in a last learned fashion; page 4, paragraph 33.

Regarding claim 6, Yang in view of Li discloses the operational channel information indicates a plurality of operational channels detected during the operation phase (Li; can determine golden and last known good channels; page 1, paragraph 5, and page 3, paragraph 16, and page 4, paragraph 33), the processor is further configured to execute the instructions stored on the memory to cause the cable modem to perform at least the following (Yang; processor executing instructions; page 2, paragraph 29): 
during the initialization phase, adjusting the scanning sequence of the plurality of channels according to the stored operational channel information so as to cause a later detected operational channel among the plurality of operational channels to have an earlier scanning order (Li; scanning order can be prioritized/adjusted to scan with the last known good channel and/or golden channel earlier/earliest in the order, with a last known good channel being earliest; page 4, paragraphs 25-28, and wherein last learned can be earlier than others; page 4, paragraph 33).

Regarding claim 7, Yang in view of Li discloses the processor is further configured to execute the instructions stored on the memory to cause the cable modem to perform at least the following (Yang; processor executing instructions; page 2, paragraph 29): 
during the operation phase, updating at least one of the stored damaged channel information and operational channel information, wherein the updating includes at least one of: in a case that a first damaged channel detected during the operation phase does not match any damaged channel indicated by the stored damaged channel information, adding information indicating the first damaged channel to the damaged channel information, in a case that a first operational channel detected during the operation phase does not match any operational channel indicated by the stored operational channel information, adding information indicating the first operational channel to the operational channel information, in a case that a second operational channel detected during the operation phase matches a second damaged channel indicated by the stored damaged channel information, removing information indicating the second damaged channel from the stored damaged channel information, and in a case that a third damaged channel detected during the operation phase matches a third operational channel indicated by the stored operational channel information, removing information indicating the third operational channel from the stored operational channel information (Li; can be updated such that channel on a blacklist could be indicated as being operational again; page 4, paragraphs 32 and 35, and other channels can also be adjusted based on channel update procedure; page 4, paragraphs 34-36, and Fig. 3, and page 3, paragraph 16).

Regarding claim 8, Yang in view of Li discloses the processor is further configured to execute the instructions stored on the memory to cause the cable modem to perform at least the following (Yang; processor executing instructions; page 2, paragraph 29): 
performing the updating periodically (Li; can be performed at least periodically; page 3, paragraph 16, and page 4, paragraph 34).

Regarding claim 9, Yang in view of Li discloses the plurality of channels are a plurality of upstream channels from the cable modem to the cable modem termination system or a plurality of downstream channels from the cable modem termination system to the cable modem (Yang; with upstream and downstream channels; page 1, paragraphs 17-18, and Li; with upstream and downstream channels; page 3, paragraph 16.

Claim 10, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 11, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 2 and 3.
Claim 12, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 13, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 5 and 6.
Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.
Claim 15, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 16, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 2 and 3.
Claim 17, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 18, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 5 and 6.
Claim 19, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424